       Case 1:20-cv-00240-WHA-SRW Document 4 Filed 05/20/20 Page 1 of 1




                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

RUFUS TERRY MCDOUGALD, JR.,    )
                               )
        Plaintiff,             )
                               )
        v.                     ) CIVIL ACTION NO. 1:20-CV-240-WHA-SRW
                               )
STATMED FAMILY MEDICAL CLINIC, )
et al.,                        )
                               )
        Defendants.            )

                                            ORDER

         On April 27, 2020, the Magistrate Judge entered a Recommendation (Doc. #3) to which

 no timely objections have been filed. After an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

        1.   The Recommendation of the Magistrate Judge is ADOPTED.

        2. The motion for leave to proceed in forma pauperis filed by the plaintiff (Doc. 2) is

DENIED.

        3. This case is DISMISSED without prejudice in accordance with the provisions of 28

U.S.C. § 1915(g) for the plaintiff’s failure to pay the full filing fee upon initiation of this case.

        A separate Final Judgment will be entered.

        DONE this 20th day of May, 2020.




                                  /s/ W. Harold Albritton
                                  SENIOR UNITED STATES DISTRICT JUDGE
